    Case: 1:18-cv-07270 Document #: 95 Filed: 10/06/20 Page 1 of 5 PageID #:2063



                          UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                               EASTERN DIVISION

SGT. PAULETTE NORWOOD,                              )
                                                    )
                          Plaintiff,                )           Case No. 18-cv-7270
                                                    )
                     v.                             )           Judge Sharon Johnson Coleman
                                                    )
THE CITY OF CHICAGO,                                )
                                                    )
                          Defendant.                )

                            MEMORANDUM OPINION AND ORDER
        In plaintiff Sergeant Paulette Norwood’s first amended complaint, she alleged race

discrimination and retaliation claims under Title VII, 42 U.S.C. § 1981, and § 1983 against defendant

City of Chicago, as well as a claim entitled “retaliation and whistleblower protection in violation of

the Chicago Ethics Ordinance” in Count IV. The Court dismissed Count IV with prejudice on

August 27, 2020, and presumes familiarity with that ruling. Before the Court is Norwood’s motion

for partial summary judgment under Federal Rule of Civil Procedure 56(a) as to her Title VII

retaliation claim in Count I. See 42 U.S.C. § 2000e-3(a). Because genuine disputes of material fact

exist in relation to her Title VII retaliation claim, the Court denies Norwood’s motion.

Background

        Norwood is a 51-year-old African-American woman, who worked for the Chicago Police

Department (“CPD”) as a sworn police officer from December 1991 until June 2019, when she

retired. In March 2016, Norwood was assigned to the Major Accident Investigative Unit (“MAIU”),

which was part of the Traffic Unit. During the relevant time period, Lieutenant Allison Schloss was

Norwood’s supervisor and Commander Warren Richards supervised both Schloss and Norwood.

        In December 2017, two traffic specialists that were Norwood’s subordinates approached

Norwood to arrange a meeting with Richards regarding Schloss. At that January 2018 meeting with
    Case: 1:18-cv-07270 Document #: 95 Filed: 10/06/20 Page 2 of 5 PageID #:2064



Richards, the traffic specialists complained that Schloss had created a sexually hostile work

environment as a result of her sexually charged relationship with Officer Michael Deneen.

        Pursuant to the Chicago Police Department’s internal EEO process, Norwood was required

to initiate an investigation into the complaint because she was the traffic specialists’ direct

supervisor. Shortly after the January 2018 meeting, Norwood prepared Complaint Register number

1088124 (CR 24) against Schloss which listed fourteen MAIU employees as victims/witnesses. Four

days later, Schloss initiated CR 1088137 (CR 37) against Norwood for acting as a conduit on behalf

of her former boyfriend, Police Superintendent Eddie Johnson. Specifically, Schloss alleged that CR

24 was in retaliation for her receiving her EEOC right-to-sue letter on December 12, 2017 for her

sexual harassment and discrimination claims that she later filed in federal court.

        On January 19, 2018, Richards and the Chief of Detectives who oversaw MAIU, Melissa

Staples, met with a representative of CPD’s legal department. At that time, Staples determined that

both Schloss and Norwood should be temporarily detailed to a patrol district pending the resolution

of the investigations into their complaints. After CPD’s legal department determined there was no

patrol position where Schloss would not lose material benefits of her current position, Waller

rescinded Schloss’ temporary detail. On the other hand, Waller temporarily detailed Norwood to a

patrol district where she maintained the same salary and benefits.

        When Waller approved Norwood for detail to the Traffic Unit in April 2018, Schloss

contacted CPD’s legal department complaining that she was being retaliated against because

Norwood was being moved to the same area as Schloss’ office. Waller then rescinded Norwood’s

detail to the Traffic Unit to avoid a conflict between Norwood and Schloss. Superintendent

Johnson testified that this decision was made in the best interests of the CPD. During this time,

Waller offered Norwood other options within patrol, which she declined.




                                                    2
    Case: 1:18-cv-07270 Document #: 95 Filed: 10/06/20 Page 3 of 5 PageID #:2065



        Starting in June 2018, Norwood took voluntary medical leave for a year and retired in June

2019 when her medical leave ran out.

Legal Standard

        Summary judgment is appropriate “if the movant shows that there is no genuine dispute as

to any material fact and the movant is entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(a);

Celotex Corp. v. Catrett, 477 U.S. 317, 322-23, 106 S.Ct. 2548, 91 L.Ed.2d 265 (1986). A genuine

dispute as to any material fact exists if “the evidence is such that a reasonable jury could return a

verdict for the nonmoving party.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248, 106 S. Ct. 2505,

2510, 91 L.Ed. 2d 202 (1986). When determining whether a genuine issue of material fact exists, the

Court views the evidence and draws all reasonable inferences in favor of the nonmoving party. Id. at

255; Hackett v. City of South Bend, 956 F.3d 504, 507 (7th Cir. 2020). After “a properly supported

motion for summary judgment is made, the adverse party ‘must set forth specific facts showing that

there is a genuine issue for trial.’” Anderson, 477 U.S. at 255 (quotation omitted).

Discussion

        To establish her Title VII retaliation claim, Norwood must show that: (1) she engaged in a

statutorily protected activity; (2) the City took a materially adverse action against her; and (3) there is

but-for causal connection between the two. Robertson v. Dep’t of Health Servs., 949 F.3d 371, 378 (7th

Cir. 2020). If Norwood establishes these prima facie elements of retaliation, the burden shifts to the

City to produce evidence that it had a legitimate, non-discriminatory reason for taking the adverse

action. Id.; Rozumalski v. W.F. Baird & Assoc. Ltd., 937 F.3d 919, 927 (7th Cir. 2019). If the City

makes this showing, Norwood must set forth evidence establishing that the City’s reason is pretext

for discrimination. Robertson, 949 F.3d at 378.

        Assuming Norwood has made a prima facie case of retaliation, the Court turns to the City’s

reasons for assigning temporary detail to Norwood. Construing the facts and all reasonable


                                                     3
    Case: 1:18-cv-07270 Document #: 95 Filed: 10/06/20 Page 4 of 5 PageID #:2066



inferences in the City’s favor, the City has submitted evidence raising a triable issue of fact that its

decision to temporarily detail Norwood was a legitimate business decision. Specifically, Chief of

Detectives Staples decided that both Schloss and Norwood should be temporarily detailed to a

patrol district pending the resolution of the investigations. When Chief of Patrol Waller determined

that Schloss would lose material benefits if she were reassigned to a patrol position, he rescinded

Schloss’ temporary detail. Norwood’s temporary detail, however, did not implicate any of her

material benefits. Later, Waller rescinded Norwood’s detail to the Traffic Unit to avoid a conflict

between Norwood and Schloss. Also, during this time period, Waller offered Norwood other

options within patrol, which she declined.

        Under these facts, the City has presented evidence that it was a business decision to separate

Norwood from Schloss during the ongoing investigations and pending Schloss’ federal lawsuit, and

it is well-settled that federal courts do not second guess an employer’s legitimate business decisions.

See Robertson, 949 F.3d at 381. Because the City has set forth these legitimate reasons, the burden

shifts to Norwood to establish that the City’s explanation is pretext for retaliation.

        Pretext is more than faulty reasoning or bad judgment; pretext is a lie or a phony reason.

Barnes v. Board of Trs. of Univ. of Ill., 946 F.3d 384, 389 (7th Cir. 2020). To establish pretext, Norwood

must identify “weaknesses, implausibilities, inconsistencies, or contradictions” in the City’s proffered

reasons that a reasonable person would find unworthy of credence. de Lima Silva v. Department of

Corr., 917 F.3d 546, 561 (7th Cir. 2019) (citation omitted). In this context, “the question is not

whether the employer’s stated reason was inaccurate or unfair, but whether the employer honestly

believed the reason it has offered to explain the” adverse action. Robertson, 949 F.3d at 380 (citations

omitted).

        Here, Norwood has not presented evidence that the City’s reasons for the change in detail

were pretext for retaliation. Rather, she offers speculation that Schloss demanded Norwood to be


                                                     4
    Case: 1:18-cv-07270 Document #: 95 Filed: 10/06/20 Page 5 of 5 PageID #:2067



temporarily reassigned. Evidence in the record, however, indicates that the Chief of Detectives and

Chief of Patrol made the business decisions to separate Schloss and Norwood due to their previous

conflicts. Further, Norwood does not set forth any evidence that the City’s decision – based on the

advice of the CPD’s legal department – to rescind Schloss reassignment due to her losing benefits

was a lie. Norwood brought this motion and ultimately has the burden of establishing pretext at

trial. Because she has not set forth evidence rebutting the City’s evidence that raises a triable issue

of fact, the Court denies her motion.

Conclusion

        For the foregoing reasons, the Court denies plaintiff’s Rule 56(a) partial motion for summary

judgment. [59].

IT IS SO ORDERED.

Date: 10/6/2020

                                                Entered: _____________________________
                                                         SHARON JOHNSON COLEMAN
                                                         United States District Judge




                                                    5
